DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 22 March 2021.  Claims 1-11 and 13 are pending. Claims 1, 4-10, and 13 are currently amended, claims 2-3 and 11 are previously presented, and claim 12 is cancelled. 

Priority  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s filling of drawings with respect to the drawing objection as set forth in the office action of 16 June 2021 have been fully considered and are persuasive. However, see drawing objection below in regards figure 4 of the drawings.  
Applicant’s amendments, with respect to the objection to claim 10 as set forth in the Office Action of 16 June 2021 have been fully considered and are persuasive.  As such, the objection to claim 10 has been withdrawn.
Applicant’s amendments and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 16 June 2021 have been fully considered and are not persuasive.  Initially, the Examiner notes that applicant did not present any arguments against the claim interpretation under 35 USC 112(f) in the response of 16 June 2021.  However, the Examiner has considered the amendments in an effort to expedite prosecution of the application. As such the claim interpretation under USC 112(f) is maintained. 
Applicant’s amendments, with respect to the rejection of claims 1-13 under 35 USC 112(b) as set forth in the Office Action of 16 June 2021 have been fully considered and are persuasive for the exception of claims 9-10 and 13 in which the recited limitation “map data” in claims 9 line 20, claim 10 line 2, and 13 line 20 were not amended and are still indefinite, further the limitation “environmental information” in claim13 lines 23-24 and 30 are still indefinite. As such, the rejection of claims 1-8 previously presented has been withdrawn. See rejection under USC 112(b) below based on the amendments. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-11 and 13 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
The Examiner has considered the arguments/amendments to claims 1-11 and 13, but does not believe that the rejection under 35 USC 101 has been overcome. Applicant argues that the claims are not directed to abstract ideas since the steps are performed by a control unit and performing steps that cannot be performed in the human mind. The examiner respectfully disagree because the claims recite an abstract 
Applicant further argue that the claim does not recite a judicial exception and to the extent that the claim recites a judicial exception, the judicial exception is integrated into a practical idea. Applicant argue that the additional limitations a control unit, geolocation arrangement, inclination sensor, establishing network connection and storing information integrate the judicial exception into a practical application. Examiner has considered the arguments and respectfully disagree. The judicial exception is not 
Further, applicant’s specification does not provide any indication that the applying step and attaching step are performed using anything other than conventional components. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-11 and 13 under USC 101 is maintained herein. 

Applicant’s arguments with respect to claims 1-5, 7-11 as being unpatentable under 35 USC 103 over Oder in view of Sakakibara, and Claim 6 under USC 103 as being unpatnentable over Oder in view of Sakakibara further in view of McFerland have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the Examiner notes that applicant did not present any arguments against claim 13 since it does not include the amended limitations presented in the other claims. Therefore the rejection for claim 13 under USC 103 is maintained. 

Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels.  Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Fig. 4),  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “a geolocation arrangement for determining a current geographical location of the first vehicle”, “control unit …adapted to…”,  in claims 1-9, and, “means for determining a current geographical location…”,  and  “means for determining a current inclination” in claim 13. Structure for each limitation is found in the specification, see page 6 for geolocation 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9 lines 12 and 20, the recited limitation “map data” is indefinite. It is unclear to the examiner if this is the same map data recited previously or a different map data. 
In claim 10 line2, the recited limitation “map data” is indefinite. It is unclear to the examiner if this is referring to the map data recited previously or new map data. 
In claim 13 lines 12 and 15, 17, and 20 the recited limitation “map data” is indefinite. It is unclear to the examiner if this is referring to the map data recited previously or new map data.
Claim 13 lines 23-24, the recited limitation “collect environmental information relating to the operation of the first vehicle” is indefinite. It is unclear to the examiner if the environmental information is the same environmental information recited previously at line 20 or different environmental information.
In claim 13 line 30, the recited limitation “environmental information” is indefinite. It is unclear to the examiner if the environmental information is the same environmental information recited previously at line 20 or different environmental information.
Claim 10 is rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-11 and 13 are rejected under 35 U.S.C. 101 because independent claims 1, 21, and 24 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  

The claims recite(s) the additional limitations of receiving the current geographical location, sending a request for a portion of map data, receiving information for the current geographical location from the inclination sensor, establishing a network connection, providing the geographically tagged inclination information, an inclination sensor arrangement, geographical arrangement, and a control unit. The receiving and 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-11 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-11 and 13 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oder et al (US20180066954) in view of Sakakibara (US20100228470) in view of Shiri et al (US20140032087). 
With respect to claim 1, Oder teaches a control arrangement for a first vehicle (see at least [abstract]), the control arrangement being provided on-board the first vehicle and comprising a control unit (see at least [0035-0037]), 
a sensor arrangement and a geolocation arrangement for determining a current geographical location of the first vehicle (see at least [[0020], [0034-0037], Oder discloses utilizing sensor for raw measurement data for coordinates on the field (location of the vehicle) and also a localization system utilizing GPS to determine current location of the vehicle.), 
wherein the control unit is adapted to: - receive the current geographical location of the first vehicle from the geolocation arrangement (see at least [0026], 0034], [0048-0049], and [0053-0054], Oder et al discloses a vehicle control system that receives information from sensor fusion system (geolocation arrangement) for automated driving functionality.), 
establish a network connection between the control unit and a first data source, (see at least [0060-0062], Oder teaches established connection between vehicle control system and sensor fusion system (memory system) for retrieval of map data information), 
and – send a request for a portion of map data from a first data source relating to the current geographical location of the first vehicle and comprises map data for a plurality of geographical locations and each portion of the map data relating to environmental information for the related geographical location (see at least [0049], [0051],  [0049], [0053], Oder et al teaches, that a portion of map data {map data 313) related to the current location of the vehicle in which it relates to environmental information for the related geographical location may be retrieved (requested) from the memory system.), 
the control unit is further adapted to: if the map data is indicated as available from the first data source for the current geographical location: - apply the map data for controlling at least one parameter for operating the first vehicle (see at least [0032], [0048-0052], Oder et al teaches a vehicle control system in which it utilizes different systems (i.e. analysis system, localization system) and part of the localization system is the map data to control operations of the vehicle. That is when map data is available and provided to the localization system, it will further be provided for utilization by the automated driving functionality in a vehicle control system.), 
if map data is indicated as unavailable from the first data source for the current geographical location: 3- receive environmental information relating for the current geographical location from the sensor arrangement (see at least [0059-0060]), 
the sensor arrangement being adapted to collect environmental information relating to the operation of the first vehicle or comprising means for determining a current inclination at the current geographical location (see at least [0060-0062]), 
- attach a geographical tag relating to the current geographical location to the environmental information (see at least [0060-0062]), 
- upload the environmental information to a second data source (see at least [0060-0062]), 
wherein the second data source is arranged remote from the first vehicle (see at least [0060-0062]), adapted for storage of environmental information (see at least [0060-0062]), and different from the first data source (see at least [0060-0062]), 
and - provide the geographically tagged environmental information for storage at the second data source (see at least [0060-0062], Oder et al teaches when there is no access to map data or map data is missing, the vehicle utilizing the sensors may build up map information in regards the current location (area) and may then be generated as map data to an external server (source)). 
Oder et al do not specifically teach wherein the first data source is arranged remote from the first vehicle, or to establish a network connection with the second data source. Sakakibara teaches wherein the first data source is arranged remote from the first vehicle (see at least [0011]), and to establish a network connection with the second data source (see at least [0011], [0020], and [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder to incorporate Sakakibara teachings wherein the first data source is arranged remote from the first vehicle, and to establish a network connection with a second data source. This would be done to improve the map data of an area and routing of a vehicle by providing updated map data and thus increasing convenience for a user (see Sakakibara para 0082 and 0093). 
Furthermore, Oder as modified by Sakakibara do not specifically teach the sensor to be an inclination sensor arrangement, and wherein the environmental information comprises inclination information for current geographical location; receiving at the control unit, the inclination information for the current geographical location from the inclination sensor arrangement. 
However, Shiri teaches the sensor to be an inclination sensor arrangement (see at least [0023]), and wherein the environmental information comprises inclination information for current geographical location (see at least [0060] and [0062], Shiri teaches the environmental information of the location comprises the slope(s) of the location(s));  receiving at the control unit, the inclination information for the current geographical location from the inclination sensor arrangement (see at least [0062], and [0073], Shiri et al teaches the system (control system of the vehicle) to receive actual slope data and update and correct maps based on the slope data.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder to incorporate Shiri teachings wherein the environmental information comprises inclination information for current geographical location; receiving at the control unit, the inclination information for the current geographical location from the inclination sensor arrangement. This would be done to improve the calculation of vehicle parameters traveling on a route by analyzing and updating route slopes (inclination) information (see Shiri para 0016)
 With respect to 2, Oder teaches wherein the first and the second data source are arranged in communication with a remote server (see at least [0061-0062]). 
With respect to 3, Oder teaches wherein the remote server is a cloud server (see at least [0061-0062]).
With respect to claim 4, Oder do not specifically teach a transceiver adapted to be controlled by the control unit, wherein the transceiver is further adapted for establishing a network connection with at least one of the first and the second data source. Sakakibara teaches a transceiver adapted to be controlled by the control unit (see at least [0011], [0020], and [0032-033]), wherein the transceiver is further adapted for establishing the network connection with at least one of the first and the second data source (see at least [0011], [0020], and [0032-033]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder to incorporate Sakakibara teachings wherein a transceiver adapted to be controlled by the control unit, wherein the 
With respect to 5, Oder teaches wherein map data is indicated as unavailable from the first data source if a network connection for accessing the first data source is missing (see at least [0061-0062]).
With respect to claim 7, Oder do not specifically teach wherein the portion of the map data comprises an ID for a specific road segment. Sakakibara teaches wherein the portion of the map data comprises an ID for a specific road segment (see at least [0025-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder to incorporate Sakakibara teachings wherein the portion of the map data comprises an ID for a specific road segment. This would be done to improve the map data of an area and routing of a vehicle by providing updated map data and thus increasing convenience for a user (see Sakakibara para 0082 and 0093). 
With respect to claims 8-9 please see the rejection above with respect to claim 1 which is commensurate in scope with claims 8-9, with claim 1 being drawn to a control arrangement, claim 8 being drawn to a corresponding vehicle and claim 9 being drawn to a corresponding method.
With respect to claim 10, Oder teaches determining if map data is available comprises at least one of: - determining if map data for the current geographical location  (see at least [0061-0062]).
With respect to claim 11, Oder do not specifically teach - including a road ID for the current geographical location with the geographical tag. Sakakibara teaches - including a road ID for the current geographical location with the geographical tag (see at least [0025-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder to incorporate Sakakibara teachings wherein the portion of map data comprises an ID for a specific road segment. This would be done to improve the map data of an area and routing of a vehicle by providing updated map data and thus increasing convenience for a user (see Sakakibara para 0082 and 0093). 
With respect to claim13 please see the rejection above with respect to claim 1 which is commensurate in scope with 13, with claim 1 being drawn to a control arrangement, and claim 13 being drawn to a corresponding computer program product comprising a non-transitory computer readable medium. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oder et al (US20180066954) in view of Sakakibara (US20100228470) in view of Shiri et al (US20140032087) in view of McFerland et al (US20180292543). 
With respect to claim 6, Oder as modified by Sakakibara and Shiri do not specifically teach wherein the map data is indicated as unavailable from the first data source if a signal indicating unavailable data is received from the server or from a (see at least [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Oder as modified by Sakakibara and Shiri to incorporate McFerland teachings wherein the map data is indicated as unavailable from the first data source if a signal indicating unavailable data is received from the server or from a second vehicle. This would be done to improve vehicle navigation and positioning through areas where map data may be unavailable (see McFarland et al para 0021). 

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        

/YUEN WONG/Primary Examiner, Art Unit 3667